Order filed October 2, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00574-CV
                               NO. 14-14-00655-CV
                               NO. 14-14-00772-CV
                                   ____________

                        CHRISTINE REULE, Appellant

                                         V.

                           JOHN R. BELUS, Appellee


                   On Appeal from the 190th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-37325

                                     ORDER

      On July 15, 2014, appellant filed a notice of accelerated appeal from the trial
court’s temporary injunction signed July 7, 2014, and the appeal was docketed
under our case number 14-14-00574-CV. On August 11, 2014, appellant filed a
notice of interlocutory appeal from the amended temporary injunction signed July
24, 2014, and a new appeal was docketed under our case number 14-14-00655-CV.
       On August 13, 2014, appellant filed a motion to consolidate the appeals. No
opposition was filed. Accordingly, we granted the motion and ordered the appeals
consolidated.

       On September 23, 2014, appellant filed a notice of accelerated appeal from
the trial court’s second amended temporary injunction signed September 18, 2014.
On September 25, 2014, appellant filed a motion to review the second amended
temporary injunction. We grant the motion.

       On our own motion, we order this new appeal docketed under 14-14-00772-
CV CONSOLIDATED with the previously consolidated appeals docketed under
case number 14-14-00574-CV and 14-14-00655-CV.

       All documents pertaining to these cases should be filed in case number 14-
14-00574-CV. The same clerk’s record, reporter’s record, and briefs will apply to
all three cases. The filing deadlines in case number 14-14-00574-CV will apply to all
three cases.



                                  PER CURIAM